           Case MDL No. 2942 Document 477 Filed 06/05/20 Page 1 of 9



                 BEFORE THE UNITED STATES JUDICIAL PANEL ON
                             MULTIDISTRICT LITIGATION



IN RE: COVID-19 BUSINESS                           MDL No. 2942
INTERRUPTION PROTECTION
INSURANCE LITIGATION



    INTERESTED PARTY RESPONSE IN PARTIAL SUPPORT OF TRANSFER AND
        COORDINATION OR CONSOLIDATION UNDER 28 U.S.C. § 1407
       Pursuant to Rule 6.2(e) of the Rules of Procedure of the United States Judicial

Panel on Multidistrict Litigation, Plaintiff Mudpie, Inc.1 respectfully submits this

memorandum in partial support of the motions for consolidation and transfer under 28

U.S.C. § 1407.

       For the reasons discussed below, Plaintiff Mudpie sees the all-or-nothing choice

between a single MDL or no MDL as a false choice. A more considered approach would

be to centralize cases on a state-by-state basis if the traditional criteria for centralization

of cases pending in a particular state are met. That tailored approach ensures efficiency

where it can be achieved.

                                        Introduction

       After state and local governments ordered certain businesses to close or modify

their practices to stem the spread of COVID-19, many such businesses sued commercial

property insurers, seeking coverage for loss of business income (among other associated

losses). To date, over 130 individual and class action lawsuits are pending in numerous

districts against regional and national insurers.

       The request to consolidate these suits in a single forum before a single federal

judge is understandable. Business income coverage is a common feature of commercial

1Mudpie, Inc. v. Travelers Casualty Insurance Company of America, Northern District of
California, Case No. 4:20-cv-3213 (filed May 11, 2020).


                                               1
           Case MDL No. 2942 Document 477 Filed 06/05/20 Page 2 of 9




property insurance. And government closure orders are a common feature of a COVID-

19 world. That is why, across the nation, additional suits are being filed each day, and a

second wave of suits is likely if, as scientists predict, there is a second wave of COVID-

19 infections this year.

       To simplify, insurers have uniformly denied coverage because, in their view, the

lynchpin of such commercial property coverage is physical damage to property.

Government closure orders, insurers all say, occasion no such damage. But even if such

coverage exists, insurers believe that policy exclusions for viruses – which were
presented to policyholders as virus coverages in some instances – subvert broader

provisions providing coverage for business interruptions and loss of business income if

there is any connection between a covered loss and COVID-19.2

       Despite the sameness in their conduct, the defendant insurers are resisting the

invitation to create an MDL. That resistance has some force. The regulation of insurance

varies from state to state. Business closure orders vary from state to state. And

centralization in a single forum risks inconveniencing small carriers who operate only

regionally. Placing all of these cases in front of one judge, they complain, would create a

mega-docket of individual and class actions against over fifty distinct insurers under

the laws of, potentially, every state.

       The Panel, however, does not face an all-or-nothing choice between creating a

single MDL or no MDL. A more practical approach here, tailored to the legal bases for

these suits, would be to create a small number of MDLs corresponding with states in

which numerous actions, filed by different counsel, are pending before different federal

judges in different districts. Then, a single federal judge within each MDL could resolve

common factual questions concerning government orders and insurance regulations of

that state. (Indeed, while insurers have made a compelling case that such questions are

2There are, of course, other insurance provisions at issue in certain actions, including,
for example, civil authority coverage, but the thrust of the insurers’ response is similar.


                                             2
           Case MDL No. 2942 Document 477 Filed 06/05/20 Page 3 of 9




not common across states, that same showing proves commonality within each state.)

This approach would avoid conflicting rulings, and would empower a federal judge

experienced in the law of the state in which she sits to resolve state-law questions.

Lastly, this approach would serve the convenience of the parties and witnesses, for the

same reasons that the insurers would prefer to litigate coverage disputes in each

respective forum state.

       The virtue of this more tailored approach is that it applies traditional criteria for

centralization to a balkanized landscape, thus promoting efficiency where it can be

achieved. For example, in California and Illinois, there are numerous lawsuits before
different federal judges across different districts, filed by businesses represented by

different counsel, against different insurers. Assignment of such suits to a single federal

judge in each respective state would achieve all of the efficiencies that centralization is

designed to achieve. And a narrow assignment along these lines would present none of

the downsides that might attend centralization of all cases nationwide before a single

federal judge.

       By comparison, in Washington, there are over twenty class action lawsuits filed

by a single law firm against multiple insurers. In Pennsylvania, at least seventeen

lawsuits are pending before a single federal judge. And in others, such as Georgia,
Massachusetts, or Virginia, there are only a handful of actions pending in each.

Centralization in these states (and perhaps others) is unwarranted at this time. Instead,

informal cooperation among the few attorneys and courts involved within each such

state is more practical and preferable.

                                          Argument
I.     The Panel Should Consider Centralization on a State-By-State Basis.

       The Panel is authorized under 28 U.S.C. § 1407 to transfer civil actions pending in

different districts that involve common questions of fact to a single judicial district for

coordinated or consolidated proceedings. The touchstone of centralization is efficiency.


                                              3
            Case MDL No. 2942 Document 477 Filed 06/05/20 Page 4 of 9




The Panel thus asks whether centralization would “eliminate duplicative discovery,

prevent inconsistent pretrial rulings, and conserve the resources of the parties, their

counsel and the judiciary.” In re Helicopter Crash Near Weaverville, Cal., on Aug. 5, 2008,

626 F. Supp. 2d 1355, 1356 (J.P.M.L. 2009); see also Manual for Complex Litigation

§ 20.131 (4th ed. 2004).

       Here, the movants and other plaintiffs contend that centralization of a single

MDL is warranted because, in their view, there are common factual questions

pertaining to insurance law and government orders; and, they say, it would be more
convenient to litigate such questions pre-trial in a single forum. Insurers and some

plaintiffs oppose this request because, in their view, government orders and insurance

law vary from state to state; and they believe it would be more convenient to litigate

such questions in each state in which the business property is located.

       These are not, however, the Panel’s only choices. The insurers’ reasons for

opposing a single MDL also favor a state-by-state approach to centralization.

       A.      Government orders in each state present common factual questions.

       As the insurers explain, certain factual questions are not common across states, in

part because each state is governed by different orders affecting in-state business. A

fortiori, these factual questions, such as those concerning the scope of government
orders and their application to in-state businesses, are common within a state and

support centralization.

       Earlier orders of the Panel are not to the contrary. The Panel has declined to

centralize insurance disputes that raise no specific issues beyond general insurance

questions that attend all such disputes. See, e.g., In re: The Great West Cas. Co. Ins. Litig.,

176 F. Supp. 3d 1371, 1371 (J.P.M.L. 2016) (“broad fact” that insurance companies had

denied coverage insufficient to establish commonality); see also In re Florida, Puerto Rico,

and U.S. Virgin Islands 2016 and 2017 Hurricane Seasons Flood Claims Litig., 325 F. Supp.

3d 1367, 1368 (J.P.M.L. 2018) (concluding actions possessed “only a superficial factual


                                                4
            Case MDL No. 2942 Document 477 Filed 06/05/20 Page 5 of 9




commonality”). In contrast, the scope of government orders related to COVID-19, and

their applicability to particular businesses in that state, present a specific set of common

factual questions pertinent to insurance coverage disputes within the state.

       B.     Such common factual questions should be decided by a single federal

              judge sitting in each state.

       Insurers ask that business interruption cases be decided by federal judges sitting

in the respective state where an action is filed. The insurers offer two reasons for this.

First, these disputes “encompass different regulatory regimes in the states in which
actions are pending along with variances in insurance regulation and law in each state.”

In re Title Ins. Real Estate Settlement Procedures Act (RESPA) & Antitrust Litig., 560 F.

Supp. 2d 1374, 1376 (J.P.M.L. 2008). Second, “a federal trial judge who sits in a

particular state and has practiced before its courts ‘is better able to resolve certain

questions about the law of that state than is some other federal judge who has no such

personal acquaintance with the law of the state.’” Cole v. Elliott Equipment Co., 653 F. 2d

1031, 1034 (5th Cir. 1981). Indeed, the Supreme Court itself defers to lower courts’

expertise in interpreting state law when their jurisdiction includes that state. See

McMillian v. Monroe Cty., Ala., 520 U.S. 781, 786 (1997).

       These reasons also fully support centralization of cases within a single state
before one federal judge. The insurance disputes at issue raise difficult, and perhaps

novel, questions of state law, and each state may differ on how policies should be

interpreted, even when that policy language is identical. For example, state law differs

or provides no clear answer as to whether (or in which circumstances) tangible damage

to property is necessary to trigger a policy that requires “direct physical loss or

damage.” Compare, e.g., Universal Image Productions, Inc. v. Chubb Corp., 703 F. Supp. 2d

705, 709-710 (E.D. Mich. 2010) (finding no “reported Michigan or Sixth Circuit case

authority which has addressed this precise question” but concluding direct physical

loss includes “structural or . . . tangible damage to the insured property” but not


                                               5
            Case MDL No. 2942 Document 477 Filed 06/05/20 Page 6 of 9




“intangible harms”), with, e.g., Mellin v. Northern Sec. Ins. Co., 115 A.3d 799, 805 (N.H.

2015) (concluding, under New Hampshire law, “physical loss may include not only

tangible changes to the insured property, but also changes that . . . exist in the absence

of structural damage”). Judicial decision-making, then, is best left to local federal judges

in these circumstances.

       The insurers’ preference for local judicial decision-making, however, does

nothing to avoid inconsistent pre-trial rulings within that state. Centralization within a

state, in contrast, would resolve that concern and would also promote judicial
efficiency. And this more tailored approach to centralization is likely to yield greater

efficiencies than either of the all-or-nothing approaches that other stakeholders have

proposed, including for the reasons we discuss next.

       C.     Centralization within a state will conserve resources of the parties,

              counsel, witnesses, and the judiciary.

       Lastly, the insurers—particularly those who operate only regionally—have made

a forceful argument that centralization before a single federal court would be

inconvenient for them and witnesses. Those arguments, however, fully support the

more tailored approach proposed here. In fact, as between the insurers’ position that

there should be no MDL, and the position stated here that centralization should be
considered on a state-by-state basis, the latter position is likely to foster judicial

proceedings that are equally if not more convenient for the parties and witnesses.

       As between centralization before a single federal judge and a state-by-state

consideration of centralization, the latter is far more likely to yield conveniences for the

parties and witnesses. There may also be judicial efficiencies to dividing this work.

       In addition, the movants and the insurers disagree that centralization will

eliminate duplicative discovery. Insurers are likely right that centralization will not cure

duplicative discovery because of the individualized nature of these insurance disputes.

But they also overstate their position. These cases, unlike a product liability mass tort


                                               6
           Case MDL No. 2942 Document 477 Filed 06/05/20 Page 7 of 9




action, are unlikely to require massive amounts of discovery from defendants. That

discovery is likely to center on the genesis of Defendants’ purported virus exclusions

and a fairly short period of internal deliberation regarding claims handling.

Nevertheless, there likely will be some judicial efficiency if a single, local, federal judge

is responsible for managing and resolving discovery disputes. And because the scope of

discovery is linked to claims and defenses, see Fed. R. Civ. P. 26, those efficiencies are

likely to be maximized if that responsibility rests with a single local federal judge. That

local presiding judge will have the flexibility to determine whether and how his MDL
docket might be further organized—whether by carrier, policy type, or category of

policyholder—to achieve further efficiencies.

II.    If Centralization is Considered on a State-By-State Basis, Only A Handful of

       States Appear to Merit Centralization At this Time.

       If the Panel agrees that centralization should be considered on a state-by-state

basis, it would be in part because it recognizes that there are efficiencies to be gained in

centralizing actions in some jurisdictions but not others at this time.

       From the schedule of cases presented to the Panel, it appears that a critical mass

of cases exists in California, Illinois, Florida, New Jersey, New York, and Texas. Such a

critical mass does not exist at this time in Alabama, the District of Columbia, Georgia,
Massachusetts, Nevada, Ohio, Pennsylvania, Virginia, and Washington.

       As to the first group, there are numerous lawsuits before different federal judges

across different districts, filed by businesses represented by different counsel, against

different insurers. For the reasons discussed above, assignment of such suits to a single

federal judge in each respective state would achieve all of the efficiencies that

centralization is designed to achieve, particularly avoiding inconsistent rulings.

       As to the second, centralization is not necessary or appropriate at this time. In

Washington, for example, all (or almost all) suits were class actions filed by a single law

firm against multiple insurers. In Pennsylvania, at least seventeen lawsuits are pending


                                              7
           Case MDL No. 2942 Document 477 Filed 06/05/20 Page 8 of 9




before a single federal judge. And in others, such as Georgia, Massachusetts, or

Virginia, there are only a handful of actions pending in each. Informal cooperation

among the few attorneys and courts involved within each such state is more practical

and preferable.

       In all events, the Panel should apply its familiar framework for centralization on

a state-by-state basis. And if it follows that approach and centralizes all California

actions (or all actions nationwide), Plaintiff respectfully suggests assignment to Judge

Tigar in the Northern District of California, currently presiding over Mudpie v. Travelers.
Given the density of residents and businesses in San Francisco, the East Bay, and Silicon

Valley, the Northern District would be a convenient California forum.

                                        Conclusion

       The Panel has generally not considered centralization of cases on a state-by-state

basis, because, in the mine-run of cases, this would lead to conflicting rulings and

produce other inefficiencies. Put plainly, it usually makes little sense to create multiple

MDLs where one will do. But the present case is not one in which centralization before

a single court is necessarily appropriate, let alone preferable, for the many reasons that

the insurers have advanced.

       That does not mean, however, that centralization is not warranted anywhere.
There are still efficiencies to be gained from an approach to centralization that focuses

on litigation hot spots, and the Panel should follow that approach to steer such

controversies on a prudent course.




                                             8
         Case MDL No. 2942 Document 477 Filed 06/05/20 Page 9 of 9



Dated: June 5, 2020             Respectfully submitted,

                                GIBBS LAW GROUP LLP


                                By: /s/ Eric H. Gibbs

                                Eric H. Gibbs
                                Andre M. Mura
                                Karen Barth Menzies
                                Amy M. Zeman
                                Steve Lopez
                                505 14th Street, Suite 1110
                                Oakland, CA 94612
                                Telephone: (510) 350-9700
                                Facsimile: (510) 350-9701
                                ehg@classlawgroup.com
                                amm@classlawgroup.com
                                kbm@classlawgroup.com
                                amz@classlawgroup.com
                                sal@classlawgroup.com

                                Andrew N. Friedman
                                Victoria S. Nugent
                                Julie Selesnick
                                Geoffrey Graber
                                Eric Kafka
                                Karina G. Puttieva
                                COHEN MILSTEIN SELLERS & TOLL PLLC
                                1100 New York Ave. NW, Fifth Floor
                                Washington, DC 20005
                                Telephone: (202) 408-4600
                                Facsimile: (202) 408-4699
                                afriedman@cohenmilstein.com
                                vnugent@cohenmilstein.com
                                jselesnick@cohenmilstein.com
                                ggraber@cohenmilstein.com
                                ekafka@cohenmilstein.com
                                kputtieva@cohenmilstein.com

                                Attorneys for Plaintiff Mudpie, Inc.




                                     9
